UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21982 Guggenheim Strategic Opportunities Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices) (Zip code) Kevin M. Robinson 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant's telephone number, including area code:(630) 505-3700 Date of fiscal year end:May 31 Date of reporting period:June 1, 2011 - May 31, 2012 Item 1.Reports to Stockholders. The registrant's annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: WWW.GUGGENHEIMFUNDS.COM/GOF YOUR WINDOW TO THE LATEST, MOST UP-TO-DATE INFORMATION ABOUT THE GUGGENHEIM STRATEGIC OPPORTUNITIES FUND The shareholder report you are reading right now is just the beginning of the story. Online at www.guggenheimfunds.com/gof, you will find: •Daily, weekly and monthly data on share prices, net asset values, distributions and more •Portfolio overviews and performance analyses •Announcements, press releases and special notices •Fund and adviser contact information Guggenheim Partners Investment Management, LLC and Guggenheim Funds Investment Advisors, LLC are continually updating and expanding shareholder information services on the Fund’s website, in an ongoing effort to provide you with the most current information about how your Fund’s assets are managed, and the results of our efforts. It is just one more small way we are working to keep you better informed about your investment in the Fund. May 31, 2012 DEAR SHAREHOLDER We thank you for your investment in the Guggenheim Strategic Opportunities Fund (the “Fund”). This report covers the Fund’s performance for the fiscal year ended May 31, 2012. The Fund’s investment objective is to maximize total return through a combination of current income and capital appreciation. The Fund seeks to achieve that objective by combining a credit-managed fixed-income portfolio with access to a diversified pool of alternative investments and equity strategies. The Fund pursues a relative value-based investment philosophy, which utilizes quantitative and qualitative analysis to seek to identify securities or spreads between securities that deviate from their perceived fair value and/or historical norms. There is no guarantee that the perceived fair value will be achieved. All Fund returns cited, whether based on net asset value (“NAV”) or market price, assume the reinvestment of all distributions. For the 12-month period ended May 31, 2012, the Fund returned 4.09% on an NAV basis and 3.81% on a market price basis. The closing price of the Fund’s shares as of May 31, 2012, was $21.08, which represented a premium of 10.95% to the NAV of $19.00. The closing price of the Fund’s shares as of May 31, 2011, was $22.32, which represented a premium of 10.99% to the NAV of $20.11. The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. During the 12-month period ended May 31, 2012, the Fund paid monthly dividends of $0.154 per share. The most recent dividend represents an annualized distribution rate of 8.8% based on the Fund’s closing market price of $21.08 as of May 31, 2012. Guggenheim Funds Investment Advisors, LLC (the “Adviser”) serves as the investment adviser to the Fund. Guggenheim Partners Investment Management, LLC (formerly, Guggenheim Partners Asset Management, LLC) (“GPIM” or the “Sub-Adviser”) serves as the Fund’s investment sub-adviser and is responsible for the management of the Fund’s portfolio of investments. Each of the Adviser and the Sub-Adviser is an affiliate of Guggenheim Partners, LLC (“Guggenheim”), a global diversified financial services firm with more than $160 billion in assets under management. We encourage shareholders to consider the opportunity to reinvest their distributions from the Fund through the Dividend Reinvestment Plan (“DRIP”), which is described in detail on page 39 of this report. When shares trade at a discount to NAV, the DRIP takes advantage of the discount by reinvesting the monthly dividend distribution in common shares of the Fund purchased in the market at a price less than NAV. Conversely, when the market price of the Fund’s common shares is at a premium above NAV, the DRIP reinvests participants’ dividends in newly-issued common shares at NAV, subject to an IRS limitation that the purchase price cannot be more than 5% below the market price per share. The DRIP provides a cost-effective means to accumulate additional shares and enjoy the benefits of compounding returns over time. Since the Fund endeavors to maintain a stable monthly distribution, the DRIP effectively provides an income averaging technique, which causes shareholders to accumulate a larger number of Fund shares when the market price is depressed than when the price is higher. To learn more about the Fund’s performance and investment strategy, we encourage you to read the Questions & Answers section of this report, which begins on page 4. You’ll find information on GPIM’s investment philosophy, views on the economy and market environment, and detailed information about the factors that impacted the Fund’s performance. We appreciate your investment and look forward to serving your investment needs in the future. For the most up-to-date information on your investment, please visit the Fund’s website at www. guggenheimfunds.com/gof. Sincerely, Donald C. Cacciapaglia Chief Executive Officer Guggenheim Strategic Opportunities Fund June 30, 2012 GOF| GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 3 QUESTIONS & ANSWERS May 31, 2012 Guggenheim Strategic Opportunities Fund (the “Fund”) is managed by a team of seasoned professionals at Guggenheim Partners Investment Management, LLC (“GPIM”). This team includes B. Scott Minerd, Chief Executive Officer and Chief Investment Officer; Anne Bookwalter Walsh, CFA, JD, Senior Managing Director; Michael Curcio, Senior Managing Director; and Kerim Engin, Ph.D., Managing Director & Director of Risk Management. In the following interview, the investment team discusses the market environment and the Fund’s performance for the fiscal year ended May 31, 2012. Please describe the Fund’s objective and strategy. The Guggenheim Strategic Opportunities Fund (the “Fund”) seeks to maximize total return through a combination of current income and capital appreciation. The Fund pursues a relative value-based investment philosophy, which utilizes quantitative and qualitative analysis to seek to identify securities or spreads between securities that deviate from their perceived fair value and/or historical norms. GPIM seeks to combine a credit-managed fixed income portfolio with access to a diversified pool of alternative investments and equity strategies. There is no guarantee that the perceived fair value of the Fund’s portfolio investments will be achieved. The Fund seeks to achieve its investment objective by investing in a wide range of fixed income and other debt and senior equity securities (“income securities”) selected from a variety of credit qualities and sectors, including, but not limited to, corporate bonds, loans and loan participations, structured finance investments, U.S. government and agency securities, mezzanine and preferred securities and convertible securities, and in common stocks, limited liability company interests, trust certificates and other equity investments (“common equity securities”) that GPIM believes offer attractive yield and/or capital appreciation potential, including employing a strategy of writing (selling) covered call and put options on such equities. GPIM believes the volatility of the Fund can be reduced by diversifying across a large number of sectors and securities, many of which historically have not been highly correlated to one another. To achieve the targeted level of diversification, the Fund has primarily invested in exchange traded funds. Under normal market conditions: • The Fund may invest up to 60% of its total assets in fixed income securities rated below investment grade (commonly referred to as “junk bonds”); • The Fund may invest up to 20% of its total assets in non-U.S. dollar-denominated fixed income securities of corporate and governmental issuers located outside the U.S., including up to 10% of total assets in fixed income securities of issuers located in emerging markets; • The Fund may invest up to 50% of its total assets in common equity securities; and • The Fund may invest up to 30% of its total assets in investment funds that primarily hold (directly or indirectly) investments in which the Fund may invest directly of which amount, up to 20% of the Fund’s total assets in investment funds that are registered as investment companies under the Investment Company Act of 1940, as amended (the “1940 Act”) to the extent permitted by applicable law and related interpretations of the staff of the U.S. Securities and Exchange Commission. GPIM’s investment process is a collaborative effort between its Portfolio Construction Group, which utilizes tools such as a proprietary risk optimization model to determine allocation of assets among a variety of sectors, and its Sector Specialists, who are responsible for security selection within these sectors and for implementing securities transactions. The Fund seeks to enhance the level of distributions by utilizing financial leverage through borrowings, reverse repurchase agreements or other forms of debt. As of May 31, 2012, the amount of leverage was approximately 28% of the Fund’s total assets. Although the use of financial leverage by the Fund may create an opportunity for increased return for the common shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with the financial leverage proceeds are greater than the cost of the financial leverage, then the common shares’ return will be greater than if financial leverage had not been used. Conversely, if the income and gains from the securities purchased with the financial leverage is less than the cost of the financial leverage then the return on the common shares will be less than if financial leverage had not been used. There can be no assurance that a leveraging strategy will be implemented or that it will be successful during any period during which it is employed. Please tell us about the market environment over the last year. The securities markets, both in the U.S. and around the world, were affected by uncertainties on multiple fronts during the Fund’s fiscal year ended May 31, 2012. Although the U.S. economy demonstrated considerable momentum in the closing months of 2011 and the first quarter of 2012, market sentiment turned negative as concerns over the health of the euro member nations and slowing growth in China threatened the global recovery. Recent economic data suggest the U.S. has moved beyond the recovery phase, and is currently in a self-sustaining expansion (albeit slow) in the wake of the worst recession in generations. Low borrowing rates coupled 4 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT QUESTIONS & ANSWERS continued May 31, 2012 with private sector job growth has lifted incomes, supporting stronger consumption. Household debt service relative to income is approaching the lowest levels since the mid-1980s, freeing up disposable income, which should continue to lift consumption. Further, industrial production has been showing year-to-year gains as corporate profits continue to expand. There have even been some signs of growth in housing starts, providing the first signs of sustained good news in the housing market in several years. In late May, the U.S. Department of Commerce reported revised real growth in gross domestic product (GDP) at an annual rate of 1.9% for the first quarter of 2012, which followed an even stronger growth rate of 3.0% in the fourth quarter of 2011. The consensus among business economists seems to be that real growth for the full year 2012 will be in the range of 2.5% and 3.0%. The recovery is less certain for international economies. While the European Central Bank has taken temporary measures to postpone an immediate crisis in Europe, structural issues remain due to unsustainable debt levels throughout the peripheral European countries. Financial weakness in Europe will likely cause the euro to continue to weaken against other developed currencies. A recession in Europe will negatively affect emerging market economies, particularly China, which rely heavily on exports. Late in the summer of 2011, there was an enormous flight to safety driven by concerns about the banking system in Europe and sovereign debt of several nations. In early August, rating agency Standard & Poor’s (“S&P”) downgraded United States long-term debt to AA+ from AAA. Despite the downgrade, investors fled to U.S. Treasury securities, affirming the safety of United States debt. Concurrently, investors avoided credit risk as spreads widened materially in many fixed income sectors. Pronounced weakness during the summer of 2011 was followed by a generally positive period from the fourth quarter of 2011 to the first quarter of 2012 before another drop in May 2012, driven by sluggish U.S. economic growth and headlines surrounding the potential insolvency of the Spanish banking system. For the 12-month period ended May 31, 2012, investors realized the highest returns from the least risky assets such as Treasury/agency debt and agency collateralized mortgage obligations (“CMOs”), while equity markets and credit spread fixed income proved to be volatile. The Standard & Poor’s 500 Index (the “S&P 500”), which is generally regarded as an indicator of the broader U.S. stock market, fell 0.41%. Foreign markets were much weaker, reflecting debt issues in Europe and concern about slowing growth in Asian markets, as the Morgan Stanley Capital International (MSCI) Europe-Australasia-Far East (EAFE) Index, which is comprised of approximately 1,100 companies in 20 developed countries in Europe and the Pacific Basin, fell 20.5% and the MSCI Emerging Market Index, which measures market performance in global emerging markets, was down 20.3%, for the year ended May 31, 2012. In the bond market, the highest quality assets performed best over the 12-month period ended May 31, 2012, as investors sought to avoid risk. The Barclays Capital U.S. Treasury Composite Index, which includes Treasury securities of all maturities, returned 9.05%. The Barclays Capital U.S. Aggregate Bond Index (the “Barclays Aggregate”), which is a proxy for the U.S. investment grade bond market, returned 7.1% for the period, while the Barclays Capital U.S. Corporate High Yield Index (which tracks nearly 2,000 U.S. non-investment grade bonds) returned 4.03%. The Credit Suisse Leveraged Loan Index, which tracks approximately 1,500 syndicated bank loans, returned 2.2% for the period. Reflecting the Federal Reserve’s continuing accommodative monetary policy, interest rates on short-term securities remained at their lowest levels in many years; the return of the Barclays Capital 1-3 Month U.S. Treasury Bill Index was 0.04%, for the same period. How did the Fund perform during this period? All Fund returns cited, whether based on net asset value (“NAV”) or market price, assume the reinvestment of all distributions. For the 12-month period ended May 31, 2012, the Fund returned 4.09% on an NAV basis and 3.81% on a market price basis. The closing price of the Fund’s shares as of May 31, 2012, was $21.08, which represented a premium of 10.95% to the NAV of $19.00. The closing price of the Fund’s shares as of May 31, 2011, was $22.32, which represented a premium of 10.99% to the NAV of $20.11. The market value of the Fund’s shares fluctuates from time to time and it may be higher or lower than the Fund’s NAV. An important goal of the Fund is to provide stable, long-term returns in line with the broad equity markets, but with less volatility. For the period from the Fund’s inception date of July 27, 2007, through May 31, 2012, the Fund’s NAV return on an annualized basis was 11.33%, compared with the annualized return of -0.34% for the S&P 500. Over this same period, the Fund’s annualized volatility has been approximately 12.6%. This compares with annualized volatility of 19.4% for the S&P 500 and 3.6% for the Barclays Aggregate over the same period. Since inception, on an annualized basis, the Fund has outperformed equities (as measured by the S&P 500) by 13.6 percentage points with one-third less volatility than equities. Volatility is measured by calculating the standard deviation of the percentage changes in the Fund’s daily NAV and then annualizing these percentage changes. The relatively low historical volatility of the Fund’s NAV is attributable to its diversification across many different fixed income asset classes. GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 5 QUESTIONS & ANSWERS continued May 31, 2012 During the 12-month period ended May 31, 2012, the Fund paid monthly dividends of $0.154 per share. The most recent dividend represents an annualized distribution rate of 8.8% based on the Fund’s closing market price of $21.08 as of May 31, 2012. How was the Fund’s portfolio allocated among asset classes during this period, and how did these decisions affect performance? This Fund was created to provide investors the potential to realize a level of return similar to that achieved by equities, but with less volatility. GPIM tracks a large number of equity and fixed income asset classes and, in constructing the Fund, seeks to use investments that historically have had low correlations to one another. GPIM has attempted to optimize the Fund’s portfolio by analyzing the historical returns generated by sector specialists, the volatility of each sector and the correlations among the sectors. GPIM does this in an effort to reduce the risk of the portfolio while providing the potential for an attractive long-term return to the Fund’s investors. The Fund shifted its asset allocation among various asset classes during the 2012 fiscal year as market conditions and risk premiums varied. During a period of considerable stress in the short-term interbank lending market in the summer of 2011, the Fund increased its allocation to cash by taking gains in certain securities and taking a conservative approach to redeploying investment capital from cash flow. By late summer, GPIM had sold over $20 million of securities, mainly commercial mortgage-backed securities, to realize gains, reduce sector risk and reposition the portfolio into sectors that offered better relative value, such as asset-backed securities (“ABS”) and high yield corporate bonds. In August and September, GPIM took advantage of price weakness in credit risk sectors such as high yield bonds, bank loans, and ABS. Over those two months, the Fund invested approximately $26 million at an expected weighted average yield in excess of 9%. The Fund continued to find value in these sectors throughout the remainder of 2011. While existing positions in these categories hurt performance during this period of weakness, diversification in investment grade corporate, preferred stock, and fixed rate bonds helped mitigate some unrealized losses. Fixed rate securities tend to benefit from a flight to safety as the spread widening is mitigated by rallies in the Treasury market. During this period, cash flow received from interest and principal payments helped offset unrealized losses, boosting performance and mitigating mark-to-market losses. At the end of January 2012, the Fund was successful in raising $29.3 million in a public offering of additional common shares. The proceeds of this offering have been fully invested, with approximately one-third allocated to the equity covered call strategy and two-thirds to fixed income investments. These investments have enabled the Fund to maintain its yield level by investing in fixed income assets that pay interest and return principal while also deriving income from the equity covered call program. The Fund focused the majority of fixed income purchases in ABS, mainly through aircraft lease ABS, floating rate collateralized loan obligations (“CLOs”), as well as in high yield corporate bonds. GPIM believes the Fund is well-positioned to take advantage of current market conditions and opportunities. In early 2012, gains were taken in positions where spreads had tightened significantly or credit outlook had deteriorated in investment grade, high yield corporates and select ABS. Proceeds of sales were used to participate selectively in the new issue market and to purchase assets in the secondary market that offer upside potential with respect to current amortization and spread duration. The Fund also focused on assets that pay a floating rate coupon, which mitigate duration risk in the event interest rates rise in the future. The Fund maintains significant diversity among asset classes. As of May 31, 2012, ABS were the largest category, representing approximately 39% of total investments. The ABS sector is highly diversified by collateral type, with a focus on hard assets, such as airplanes and transportation equipment. High yield securities and bank loans represent approximately 21% of the Fund. The Fund continues to have a relatively small allocation to residential and commercial mortgage-backed securities. The fixed income portion of the Fund’s portfolio, exclusive of cash, has a weighted average rating of BBB- with a levered expected yield to maturity of 11.4% and a 6.2 year weighted average life. The current interest yield of approximately 8.3% on the Fund’s fixed income securities provides steady income. Additionally, approximately 53% of the portfolio’s bond investments are floating rate, which helps mitigate duration risk. How did the Fund’s leverage affect performance during this period? Since leverage adds to performance when the cost of leverage is less than the total return generated by investments, the use of leverage contributed to the Fund’s total return during this period. The purpose of leverage (borrowing) is to fund the purchase of additional securities that provide increased income and potentially greater appreciation to common shareholders than could be achieved from an unlevered portfolio. Leverage results in greater NAV volatility and entails more downside risk than an unleveraged portfolio. The Fund has successfully lowered the overall borrowing rate to 1.68% at the year ended May 31, 2012 from 1.93% at the year ended May 2011. As of May 31, 2012, the amount of leverage was approximately 28% of assets, which is approximately equivalent to the leverage at year-end 2011. GPIM employs leverage through two vehicles: reverse repurchase agreements, under which the Fund lends securities and receives cash which 6 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT May 31, 2012 can be used for additional investments, and a committed financing facility through a leading international bank. What is the current outlook for the markets and the Fund, and how is the Fund positioned for this outlook? For some time GPIM has been more optimistic than many investment managers about the U.S. economy, and recent economic growth confirms this view. GPIM believes the United States has entered a period of self-sustaining economic expansion, driven primarily by the aggressive monetary policy of the Fed, which is now being reinforced by the European Central Bank. The United States has become the economic locomotive of the global economy, and the Fed understands that U.S. growth is necessary to reduce domestic unemployment and to provide support to the struggling economies in Europe and Asia. With recession on the horizon in Europe and slowing economic growth in China, investors should expect to see a third round of quantitative easing by the Federal Reserve near the end of 2012. Given the Fund’s mandate and its ability to invest across diverse asset classes, it has been very well-suited to take advantage of the investment opportunities that have prevailed since the summer of 2007 when the Fund was launched. The Fund was designed to invest across a broad array of sectors and securities in order to take advantage of imbalances and dislocations that often exist in the financial markets. GPIM continues to believe that a highly diversified portfolio is of great value to investors in a wide variety of market conditions. Index Definitions Indices are unmanaged and reflect no expenses. It is not possible to invest directly in an index. The Standard & Poor’s 500 Index is a capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. The Barclays Capital U.S. Aggregate Bond Index represents securities that are U.S. domestic, taxable, and dollar denominated. The index covers the U.S. investment grade fixed rate bond market, with index components for government and corporate securities, mortgage pass-through securities, and asset-backed securities. The Barclays Capital U.S. Corporate High Yield Index is an unmanaged index of below investment grade bonds issued by U.S. corporations. The Barclays Capital 1-3 Month U.S. Treasury Bill Index tracks the performance of U.S. Treasury bills with a remaining maturity of one to three months. U.S. Treasury bills, which are short-term loans to the U.S. government, are full-faith-and-credit obligations of the U.S. Treasury and are generally regarded as being free of any risk of default. The Credit Suisse Leveraged Loan Index is an Index designed to mirror the investable universe of the $US-denominated leveraged loan market. The MSCI EAFE Index is a capitalization weighted measure of stock markets in Europe, Australasia and the Far East. The MSCI Emerging Markets Index is a free float-adjusted market capitalization weighted index that is designed to measure equity market performance in the global emerging markets. GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 7 QUESTIONS & ANSWERS continued May 31, 2012 Risks and Other Considerations The views expressed in this report reflect those of the portfolio managers only through the report period as stated on the cover. These views are subject to change at any time, based on market and other conditions and should not be construed as a recommendation of any kind. The material may also include forward looking statements that involve risk and uncertainty, and there is no guarantee that any predictions will come to pass. There can be no assurance that the Fund will achieve its investment objectives. The value of the Fund will fluctuate with the value of the underlying securities. Historically, closed-end funds often trade at a discount to their net asset value. Below Investment-Grade Securities Risk: The Fund may invest in income securities rated below investment grade or, if unrated, determined by the Sub-Adviser to be of comparable credit quality, which are commonly referred to as “high-yield” or “junk” bonds. Investment in securities of below investment-grade quality involves substantial risk of loss. Income securities of below investment-grade quality are predominantly speculative with respect to the issuer’s capacity to pay interest and repay principal when due and therefore involve a greater risk of default or decline in market value due to adverse economic and issuer-specific developments. Senior and Second Lien Secured Loans Risk: The Fund’s investments in senior loans and second lien secured floating-rate loans are typically below investment grade and are considered speculative because of the credit risk of their issuers. The risks associated with senior loans of below investment-grade quality are similar to the risks of other lower-grade income securities. Second lien loans are second in right of payment to senior loans and therefore are subject to the additional risk that the cash flow of the borrower and any property securing the loan may be insufficient to meet scheduled payments after giving effect to the senior-secured obligations of the borrower. Second lien loans are expected to have greater price volatility and exposure to losses upon default than senior loans and may be less liquid. Structured Finance Investments Risk: The Fund’s structured finance investments may include residential and commercial mortgage-related and asset-backed securities issued by governmental entities and private issuers, collateralized debt obligations and risk-linked securities. These securities entail considerable risk, including many of the risks described above (e.g., market risk, credit risk, interest rate risk and prepayment risk). The value of collateralized debt obligations also may change because of changes in the market’s perception of the underlying collateral of the pool, the creditwor-thiness of the servicing agent for or the originator of the pool, or the financial institution or entity providing credit support for the pool. Returns on risk-linked securities are dependent upon such events as property or casualty damages which may be caused by such catastrophic events as hurricanes or earthquakes or other unpredictable events. Mezzanine Investments Risk: Mezzanine investments are subject to the same risks associated with investment in senior loans, second lien loans and other lower-grade income securities. Mezzanine investments are expected to have greater price volatility than senior loans and second lien loans and may be less liquid. Preferred Stock Risk: Preferred stock is inherently more risky than the bonds and other debt instruments of the issuer, but typically less risky than its common stock. Preferred stocks may be significantly less liquid than many other securities, such as U.S. Government securities, corporate debt and common stock. Convertible Securities Risk: As with all income securities, the market values of convertible securities tend to decline as interest rates increase and, conversely, to increase as interest rates decline. Convertible securities also tend to reflect the market price of the underlying stock in varying degrees, depending on the relationship of such market price to the conversion price in the terms of the convertible security. Equity Risk: Common equity securities’ prices fluctuate for a number of reasons, including changes in investors’ perceptions of the financial condition of an issuer, the general condition of the relevant stock market, and broader domestic and international political and economic events. Real Estate Securities Risk: Because of the Fund’s ability to invest in securities of companies in the real estate industry and to make indirect investments in real estate, it is subject to risks associated with the direct ownership of real estate, including declines in the value of real estate; general and local economic conditions; increased competition; and changes in interest rates. Because of the Fund’s ability to make indirect investments in natural resources and physical commodities, and in real property asset companies, the Fund is subject to risks associated with such real property assets, including supply and demand risk, depletion risk, regulatory risk and commodity pricing risk. Personal Property Asset Company Risk: The Fund may invest in personal property asset companies such as special situation transportation assets. The risks of special situation transportation assets include cyclicality of supply and demand for transportation assets and risk of decline in the value of transportation assets and rental values. Private Securities Risk: Private securities have additional risk considerations than investments in comparable public investments. Inflation/Deflation Risk: There is a risk that the value of assets or income from investments will be worth less in the future as inflation decreases the value of money. Dividend Risk: Dividends on common stock and other common equity securities which the Fund may hold are not fixed but are declared at the discretion of an issuer’s board of directors. There is no guarantee that the issuers of the common equity securities in which the Fund invests will declare dividends in the future or that, if declared, they will remain at current levels or increase over time. Portfolio Turnover Risk: The Fund’s annual portfolio turnover rate may vary greatly from year to year. A higher portfolio turnover rate results in correspondingly greater brokerage commissions and other transactional expenses that are borne by the Fund. High portfolio turnover may result in an increased realization of net short-term capital gains by the Fund which, 8 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT May 31, 2012 when distributed to common shareholders, will be taxable as ordinary income. Additionally, in a declining market, portfolio turnover may create realized capital losses. Derivatives Risk: The Fund may be exposed to certain additional risks should the Sub-Adviser use derivatives as a means to synthetically implement the Fund’s investment strategies. If the Fund enters into a derivative instrument whereby it agrees to receive the return of a security or financial instrument or a basket of securities or financial instruments, it will typically contract to receive such returns for a predetermined period of time. During such period, the Fund may not have the ability to increase or decrease its exposure. In addition, such customized derivative instruments will likely be highly illiquid, and it is possible that the Fund will not be able to terminate such derivative instruments prior to their expiration date or that the penalties associated with such a termination might impact the Fund’s performance in a material adverse manner. Furthermore, derivative instruments typically contain provisions giving the counterparty the right to terminate the contract upon the occurrence of certain events. If a termination were to occur, the Fund’s return could be adversely affected as it would lose the benefit of the indirect exposure to the reference securities and it may incur significant termination expenses. Foreign Securities and Emerging Markets Risk: Investing in foreign issuers may involve certain risks not typically associated with investing in securities of U.S. issuers due to increased exposure to foreign economic, political and legal developments, including favorable or unfavorable changes in currency exchange rates, exchange control regulations, expropriation or nationalization of assets, imposition of withholding taxes on payments and possible difficulty in obtaining and enforcing judgments against foreign entities. Furthermore, issuers of foreign securities and obligations are subject to different, often less comprehensive, accounting, reporting and disclosure requirements than domestic issuers. The securities and obligations of some foreign companies and foreign markets are less liquid and at times more volatile than comparable U.S. securities, obligations and markets. These risks may be more pronounced to the extent that the Fund invests a significant amount of its assets in companies located in one region and to the extent that the Fund invests in securities of issuers in emerging markets. Heightened risks of investing in emerging markets include: smaller market capitalization of securities markets, which may suffer periods of relative illiquidity; significant price volatility; restrictions on foreign investment; and possible repatriation of investment income and capital. Financial Leverage Risk: Although the use of Financial Leverage by the Fund may create an opportunity for increased after-tax total return for the Common Shares, it also results in additional risks and can magnify the effect of any losses. If the income and gains earned on securities purchased with Financial Leverage proceeds are greater than the cost of Financial Leverage, the Fund’s return will be greater than if Financial Leverage had not been used. Conversely, if the income or gains from the securities purchased with such proceeds does not cover the cost of Financial Leverage, the return to the Fund will be less than if Financial Leverage had not been used. Financial Leverage involves risks and special considerations for shareholders, including the likelihood of greater volatility of net asset value and market price of and dividends on the Common Shares than a comparable portfolio without leverage; the risk that fluctuations in interest rates on borrowings that the Fund must pay will reduce the return to the Common Shareholders; and the effect of Financial Leverage in a declining market, which is likely to cause a greater decline in the net asset value of the Common Shares than if the Fund were not leveraged, which may result in a greater decline in the market price of the Common Shares. There can be no assurance that a leveraging strategy will be implemented or that it will be successful during any period during which it is employed. In addition to the risks described above, the Fund is also subject to: Income Securities Risk, Foreign Currency Risk, Risks Associated with the Fund’s Covered Call Option Strategy, Investment Funds Risk, Private Investment Funds Risk, Affiliated Investment Funds Risk, Synthetic Investments Risk, Risks of Real Property Asset Companies, Inflation/Deflation Risk, Anti-Takeover Provisions, Market Discount Risk, and Current Developments Risks. Please see www.guggenheimfunds.com/gof for a more detailed discussion about Fund risks and considerations. GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 9 FUND SUMMARY (Unaudited) May 31, 2012 Fund Statistics Share Price $ Common Share Net Asset Value $ Premium/Discount to NAV % Net Assets Applicable to Common Shares ($000) $ Total Returns (Inception 7/27/07) Market NAV One Year % % Three Year - average annual1 % % Since Inception - average annual1 % % Performance data quoted represents past performance, which is no guarantee of future results and current performance may be lower or higher than the figures shown. For the most recent month-end performance figures, please visit www.guggenheimfunds.com/gof. The investment return and principal value of an investment will fluctuate with changes in the market conditions and other factors so that an investor’s shares, when sold, may be worth more or less than their original cost. 1Investors should also be aware that these returns were primarily achieved during favorable market conditions and may not be sustainable. % of Long-Term Top Ten Holdings Investments SPDR S&P rust 7.5% Airplanes Pass-Through Trust, Series 2001-1A, Class A9 4.0% SPDR Dow Jones Industrial Average ETF Trust 3.9% Aerco Ltd., Series 2A, Class A3 (Jersey) 3.3% Rockwall CDO Ltd., Series 2007-1A, Class A1LA (Cayman Islands) 2.6% Fortress Credit Opportunities I LP, Series 2005-1A, Class A1 2.4% iShares Russell 2000 Index Fund 2.4% Lancer Finance Co. SPV Ltd. (British Virgin Islands) 1.4% Eastland CLO Ltd., Series 2007-1A, Class A2B 1.4% AWAS Aviation Capital Ltd. (Ireland) 1.3% 10 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Long-Term Investments – 132.5% Corporate Bonds – 43.0% Advertising – 0.3% $ MDC Partners, Inc. (Canada)(a) B+ 11.00% 11/01/2016 11/01/13 @ 106 $ Sitel, LLC / Sitel Finance Corp.(b) B 11.00% 08/01/2017 08/01/14 @ 106 Aerospace & Defense – 0.6% Kratos Defense & Security Solutions, Inc. B 10.00% 06/01/2017 06/01/14 @ 105 Sequa Corp.(b) CCC 11.75% 12/01/2015 12/01/12 @ 103 Airlines – 8.2% Aircraft Certificate Owner Trust, Series 2003-1A, Class D(b) BB 6.46% 09/20/2022 N/A Aircraft Certificate Owner Trust, Series 2003-1A, Class E(b) BB 7.00% 09/20/2022 N/A America West Airlines 2001-1 Pass-Through Trust, Series 011G(a) BB+ 7.10% 04/02/2021 N/A American Airlines Pass-Through Trust, Series 2011-2, Class A(a) BBB- 8.63% 10/15/2021 N/A Atlas Air 1998-1 Pass-Through Trust, Series 1998-1, Class A NR 7.38% 01/02/2018 N/A Atlas Air 1999-1 Pass-Through Trust, Series 1999-1, Class A-2 NR 6.88% 04/02/2014 N/A Atlas Air 1999-1 Pass-Through Trust, Series 1999-1, Class A-1 NR 7.20% 01/02/2019 N/A Atlas Air 2000-1 Pass-Through Trust, Series 2000-1, Class A NR 8.71% 01/02/2019 N/A AWAS Aviation Capital Ltd. (Ireland)(a) (b) BBB- 7.00% 10/17/2016 10/18/13 @ 104 Continental Airlines 2007-1 Pass-Through Trust, Series 071C, Class C B 7.34% 04/19/2014 N/A Continental Airlines 2012-1 Pass-Through Trust, Series B, Class B BBB- 6.25% 04/11/2020 N/A Delta Air Lines Pass-Through Trust, Series 2011-1, Class B(b) BB 7.13% 10/15/2014 N/A Global Aviation Holdings, Inc.(a) (c) D 14.00% 08/15/2013 08/15/12 @ 111 United Airlines 2009-2A Pass-Through Trust, Series 2009-2(a) BBB+ 9.75% 01/15/2017 N/A Auto Parts & Equipment – 0.1% Stanadyne Corp., Series 1 CCC 10.00% 08/15/2014 08/15/12 @ 100 Banks – 4.9% Bank of America NA, Series BKNT(a) A- 5.30% 03/15/2017 N/A Barclays Bank PLC (United Kingdom)(a) (b) (d) (e) BBB 6.86% - 06/15/32 @ 100 Comerica Bank A- 7.88% 09/15/2026 N/A Cooperatieve Centrale Raiffeisen-Boerenleenbank BA (Netherlands)(a) (b) (d) (e) A 11.00% - 06/30/19 @ 100 Fifth Third Bancorp(a) BBB- 8.25% 03/01/2038 N/A JPMorgan Chase Capital XXV, Series Y BBB 6.80% 10/01/2037 N/A KeyCorp Capital III(a) BBB- 7.75% 07/15/2029 N/A Northgroup Preferred Capital Corp.(a) (b) (d) (e) A- 6.38% - 10/15/17 @ 100 PNC Preferred Funding Trust III(a) (b) (d) (e) BBB 8.70% - 03/15/13 @ 100 RBS Capital Trust II(d) (e) C 6.43% - 01/03/34 @ 100 Susquehanna Capital II(a) BB 11.00% 03/23/2040 03/23/15 @ 100 Building Materials – 0.7% Cemex SAB de CV (Mexico)(b) B- 9.00% 01/11/2018 01/11/15 @ 105 Coal – 0.2% Penn Virginia Resource Partners, LP / Penn Virginia Resource Finance Corp. II(b) B 8.38% 06/01/2020 06/01/16 @ 104 See notes to financial statements. GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 11 PORTFOLIO OF INVESTMENTS continued May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Commercial Services – 0.9% $ DynCorp International, Inc. B- 10.38% 07/01/2017 07/01/14 @ 105 $ Pharmaceutical Product Development, Inc.(b) B 9.50% 12/01/2019 12/01/14 @ 107 Computers – 0.5% Compucom Systems, Inc.(b) B 12.50% 10/01/2015 10/01/12 @ 103 Stratus Technologies Bermuda Ltd. / Stratus Technologies, Inc. (Bermuda)(a) B- 12.00% 03/29/2015 04/15/13 @ 112 Stream Global Services, Inc. B+ 11.25% 10/01/2014 10/01/12 @ 106 Distribution & Wholesale – 0.7% Baker & Taylor, Inc.(b) CCC+ 11.50% 07/01/2013 N/A INTCOMEX, Inc.(a) B- 13.25% 12/15/2014 12/15/12 @ 107 Diversified Financial Services – 6.0% International Lease Finance Corp.(a) (b) BBB- 7.13% 09/01/2018 N/A Jefferies Group, Inc. BBB 6.88% 04/15/2021 N/A Lancer Finance Co. SPV Ltd. (British Virgin Islands)(a) (b) Baa3 5.85% 12/12/2016 N/A LCP Dakota Fund, Series AI NR 10.75% 01/16/2014 N/A LCP Dakota Fund, Series AI NR 12.66% 01/16/2014 N/A Nationstar Mortgage, LLC / Nationstar Capital Corp.(b) B+ 9.63% 05/01/2019 05/01/15 @ 107 Ohana Military Communities, LLC(b) AA- 5.88% 10/01/2051 N/A Ohana Military Communities, LLC(b) AA- 6.15% 10/01/2051 N/A QBE Capital Funding III Ltd. (Jersey)(a) (b) (e) BBB+ 7.25% 05/24/2041 05/24/21 @ 100 Schahin II Finance Co. SPV Ltd. (Cayman Islands)(b) BBB- 5.88% 09/25/2022 N/A Scottrade Financial Services, Inc.(b) Baa3 6.13% 07/11/2021 N/A Svensk Exportkredit AB (Sweden)(a) (b) (d) BBB- 6.38% – 09/27/12 @ 100 Electrical Components & Equipment – 0.7% Coleman Cable, Inc. B 9.00% 02/15/2018 02/15/14 @ 105 Engineering & Construction – 1.0% Alion Science and Technology Corp.(f) B- 12.00% 11/01/2014 04/01/13 @ 105 Alion Science and Technology Corp. CCC- 10.25% 02/01/2015 02/01/13 @ 100 Entertainment – 2.0% Agua Caliente Band of Cahuilla Indians(b) BB 6.35% 10/01/2015 N/A Diamond Resorts Corp. B- 12.00% 08/15/2018 08/15/14 @ 106 Lions Gate Entertainment, Inc.(a) (b) B 10.25% 11/01/2016 11/01/13 @ 105 WMG Acquisition Corp. B- 11.50% 10/01/2018 10/01/14 @ 109 Food – 1.4% BI-LO, LLC / BI-LO Finance Corp.(b) B- 9.25% 02/15/2019 02/15/15 @ 105 Bumble Bee Acquisition Corp.(a) (b) B 9.00% 12/15/2017 12/15/14 @ 105 Forest Products & Paper – 0.0%*** Verso Paper Holdings, LLC / Verso Paper, Inc. CCC+ 8.75% 02/01/2019 02/01/15 @ 104 See notes to financial statements. 12 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Hand & Machine Tools – 0.1% $ Thermadyne Holdings Corp.(b) B- 9.00% 12/15/2017 12/15/13 @ 107 $ Health Care Products – 0.1% Physio-Control International, Inc.(b) B+ 9.88% 01/15/2019 01/15/15 @ 107 Health Care Services – 1.0% Apria Healthcare Group, Inc.(a) BB 11.25% 11/01/2014 11/01/12 @ 103 Apria Healthcare Group, Inc. B 12.38% 11/01/2014 11/01/12 @ 103 OnCure Holdings, Inc. B- 11.75% 05/15/2017 05/15/14 @ 106 Symbion, Inc.(g) CCC+ 11.00% 08/23/2015 08/23/12 @ 103 Household Products & Housewares – 0.7% American Achievement Corp.(b) B 10.88% 04/15/2016 10/15/13 @ 105 Armored Autogroup, Inc.(b) CCC+ 9.25% 11/01/2018 11/01/14 @ 105 Housewares – 0.0%*** American Standards Americas(b) B- 10.75% 01/15/2016 01/15/13 @ 105 Insurance – 4.1% Allstate Corp.(a) (e) BBB 6.50% 05/15/2057 05/15/37 @ 100 American Financial Group, Inc.(a) BBB+ 9.88% 06/15/2019 N/A AXA SA (France)(a) (b) (d) (e) BBB 6.38% – 12/14/36 @ 100 Ironshore Holdings US, Inc.(a) (b) BBB- 8.50% 05/15/2020 N/A MetLife Capital Trust IV(a) (b) BBB 7.88% 12/15/2037 12/15/32 @ 100 National Life Insurance Co.(a) (b) BBB+ 10.50% 09/15/2039 N/A Nationwide Mutual Insurance Co.(b) A- 9.38% 08/15/2039 N/A Penn Mutual Life Insurance Co.(a) (b) A 7.63% 06/15/2040 N/A Progressive Corp.(a) (e) A- 6.70% 06/15/2037 06/15/17 @ 100 Internet – 1.0% Expedia, Inc. BBB- 5.95% 08/15/2020 N/A GXS Worldwide, Inc. B 9.75% 06/15/2015 06/15/13 @ 102 Iron & Steel – 0.2% APERAM (Luxembourg)(b) BB 7.75% 04/01/2018 04/01/15 @ 104 Standard Steel, LLC / Standard Steel Finance Corp.(b) B+ 12.00% 05/01/2015 05/01/13 @ 106 Leisure Time – 0.2% Sabre, Inc.(b) B 8.50% 05/15/2019 05/15/15 @ 106 Lodging – 0.3% Caesars Entertainment Operating Co., Inc.(b) B 8.50% 02/15/2020 02/15/16 @ 104 Media – 0.2% DCP, LLC / DCP Corp.(b) B+ 10.75% 08/15/2015 08/15/13 @ 105 Mining – 0.8% Kaiser Aluminum Corp.(b) BB- 8.25% 06/01/2020 06/01/16 @ 104 Midwest Vanadium Pty Ltd. (Australia)(b) CCC+ 11.50% 02/15/2018 02/15/15 @ 106 Mirabela Nickel Ltd. (Australia)(b) CCC+ 8.75% 04/15/2018 04/15/15 @ 104 See notes to financial statements. GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 13 PORTFOLIO OF INVESTMENTS continued May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Oil & Gas – 0.4% $ Dolphin Energy Ltd. (United Arab Emirates)(b) A1 5.50% 12/15/2021 N/A $ Packaging & Containers – 0.2% Pretium Packaging, LLC / Pretium Finance, Inc. B 11.50% 04/01/2016 04/01/14 @ 106 Pipelines – 0.1% Everest Acquisition, LLC / Everest Acquisition Finance, Inc.(b) Ba3 6.88% 05/01/2019 05/01/15 @ 103 Retail – 2.2% CKE Restaurants, Inc.(a) B- 11.38% 07/15/2018 07/15/14 @ 106 Fifth & Pacific Co., Inc. (b) B 10.50% 04/15/2019 04/15/14 @ 105 GRD Holdings III Corp.(b) B 10.75% 06/01/2019 06/01/15 @ 108 Logan’s Roadhouse, Inc. B- 10.75% 10/15/2017 10/15/13 @ 108 MASTRo’s Restaurants, LLC/RRG Finance Corp.(b) B- 12.00% 06/01/2017 12/01/14 @ 109 Software – 0.3% Lawson Software, Inc.(b) B- 11.50% 07/15/2018 07/15/15 @ 106 Open Solutions, Inc.(b) CCC+ 9.75% 02/01/2015 02/01/13 @ 100 Telecommunications – 0.5% CommScope, Inc.(b) B 8.25% 01/15/2019 01/15/15 @ 104 Sprint Nextel Corp.(b) BB- 7.00% 03/01/2020 N/A Textiles – 0.1% Empire Today, LLC / Empire Today Finance Corp.(b) B- 11.38% 02/01/2017 02/01/14 @ 106 Transportation – 2.3% CEVA Group PLC (United Kingdom)(b) B+ 8.38% 12/01/2017 12/01/13 @ 106 Commercial Barge Line Co. BB- 12.50% 07/15/2017 07/15/13 @ 106 Marquette Transportation Co./Marquette Transportation Finance Corp. B- 10.88% 01/15/2017 01/15/13 @ 108 Quality Distribution, LLC/QD Capital Corp. B- 9.88% 11/01/2018 11/01/14 @ 105 United Maritime Group, LLC / United Maritime Group Finance Corp.(a) B 11.75% 06/15/2015 12/15/12 @ 106 Total Corporate Bonds – 43.0% (Cost $88,215,982) Asset Backed Securities – 54.6% Automobile – 0.0%*** Bush Truck Leasing, LLC, Series 2011-AA, Class C(b) NR 5.00% 09/25/2018 N/A Collateralized Debt Obligations – 7.1% Aspen Funding I Ltd., Series 2002-1A, Class A1L (Cayman Islands)(b) (h) BBB- 1.07% 07/10/2037 N/A Commodore CDO I Ltd., Series 1A, Class A (Cayman Islands)(b) (h) BB+ 1.00% 02/24/2034 N/A Coronado CDO Ltd., Series 1A, Class A1 (Cayman Islands)(b) (h) B 0.99% 09/04/2038 N/A Diversified Asset Securitization Holdings II LP, Series 1X, Class A1L (Cayman Islands)(h) A 0.96% 09/15/2035 N/A Diversified Asset Securitization Holdings III, Series 1A, Class A2 (Cayman Islands)(b) BB+ 7.42% 07/05/2036 N/A Independence I CDO Ltd., Series 1A, Class A (Cayman Islands)(b) (h) BB+ 0.74% 12/30/2030 N/A MWAM CBO Ltd., Series 2001-1A, Class A (Cayman Islands)(b) (h) AA 1.34% 01/30/2031 N/A Putnam Structured Product CDO, Series 2001-1A, Class A1SS (Cayman Islands)(b) (h) AA 0.97% 02/25/2032 N/A Putnam Structured Product CDO, Series 2002-1A, Class A2 (Cayman Islands)(b) (h) B+ 0.92% 01/10/2038 N/A See notes to financial statements. 14 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Collateralized Debt Obligations continued $ Putnam Structured Product CDO, Series 2003-A1, Class A1LT (Cayman Islands)(b) (h) B 0.69% 10/15/2038 N/A $ Rockwall CDO Ltd., Series 2007-1A, Class A1LA (Cayman Islands)(a) (b) (h) BBB+ 0.72% 08/01/2024 N/A Saturn Ventures Ltd., Series 2003-1A, Class A1 (Cayman Islands)(b) (h) AA 0.97% 11/03/2038 N/A Saybrook Point CBO Ltd., Series 2001-1A, Class A (Cayman Islands)(b) (h) BB 0.95% 02/25/2031 N/A Stone Tower CDO Ltd., Series 2004-1A, Class A2L (Cayman Islands)(b) (h) BB+ 1.72% 01/29/2040 N/A Zais Investment Grade Ltd., Series 6A, Class A2A (Cayman Islands)(b) (h) A+ 1.79% 07/27/2018 N/A Collateralized Loan Obligations – 22.3% Airlie CLO, Series 2006-2A, Class B (Cayman Islands)(b) (h) BBB+ 1.22% 12/20/2020 N/A Alm Loan Funding, Series 2010-3A, Class C (Cayman Islands)(b) (h) BBB 4.47% 11/20/2020 N/A ARCC Commercial Loan Trust, Series 2006-1A, Class C(b) (h) BB+ 1.17% 12/20/2019 N/A Black Diamond CLO Ltd., Series 2006-1A, Class B (Cayman Islands)(a) (b) (h) AA 0.86% 04/29/2019 N/A CapitalSource Commercial Loan Trust, Series 2006-2A, Class C(a) (b) (h) A+ 0.92% 09/20/2022 N/A CapitalSource Commercial Loan Trust, Series 2006-2A, Class D(b) (h) B+ 1.76% 09/20/2022 N/A CapitalSource Commercial Loan Trust, Series 2006-2A, Class E(b) (h) CCC- 2.74% 09/20/2022 N/A Churchill Financial Cayman Ltd., Series 2007-1A, Class C (Cayman Islands)(b) (h) A+ 1.72% 07/10/2019 N/A Churchill Financial Cayman Ltd., Series 2007-1A, Class D1 (Cayman Islands)(b) (h) BBB+ 3.07% 07/10/2019 N/A Churchill Financial Cayman Ltd., Series 2007-1A, Class D2 (Cayman Islands)(b) BBB+ 8.37% 07/10/2019 N/A Ciena Capital, LLC, Series 2006-AA, Class A(b) (h) CCC+ 0.48% 10/20/2038 N/A Ciena Capital, LLC, Series 2007-AA, Class A(b) (h) CCC+ 0.64% 10/20/2040 N/A Colts Trust, Series 2005-2A, Class C (Cayman Islands)(a) (b) (h) BB+ 1.32% 12/20/2018 N/A Colts Trust, Series 2007-1A, Class C (Cayman Islands)(a) (b) (h) AA- 1.27% 03/20/2021 N/A Cratos CLO Ltd., Series 2007-1A, Class C (Cayman Islands)(b) (h) AA- 1.57% 05/19/2021 N/A DFR Middle Market CLO Ltd., Series 2007-1A, Class C (Cayman Islands)(b) (h) A 2.77% 07/20/2019 N/A Eastland CLO Ltd., Series 2007-1A, Class A2B(a) (b) (h) AA+ 0.80% 05/01/2022 N/A Emporia Preferred Funding, Series 2005-1A, Class B1 (Cayman Islands)(b) (h) AA- 1.02% 10/12/2018 N/A Emporia Preferred Funding, Series 2005-1A, Class C (Cayman Islands)(b) (h) A- 1.42% 10/12/2018 N/A Emporia Preferred Funding, Series 2006-2A, Class B (Cayman Islands)(b) (h) A+ 0.97% 10/18/2018 N/A FM Leveraged Capital Fund, Series 2005-1A, Class B (Cayman Islands)(b) (h) AA 1.02% 08/01/2017 N/A FM Leveraged Capital Fund, Series 2005-1A, Class C (Cayman Islands)(b) (h) A 1.42% 08/01/2017 N/A Fortress Credit Opportunities I LP, Series 2005-1A, Class A1(a) NR 0.66% 07/15/2019 N/A Friedbergmilstein Private Capital Fund, Series 2004-1A, Class B2 (Cayman Islands)(a) (b) AAA 5.41% 01/15/2019 N/A Gale Force CLO Ltd., Series 2007-3A, Class C (Cayman Islands)(b) (h) A 1.17% 04/19/2021 N/A Genesis CLO Ltd., Series 2007-2A, Class D (Cayman Islands)(a) (b) (h) BBB 4.47% 01/10/2016 N/A Global Leveraged Capital Credit Opportunity Fund (Cayman Islands)(b) (h) BB+ 1.47% 12/20/2018 N/A GSC Partners CDO Fund Ltd., Series 2006-7A, Class C (Cayman Islands)(b) (h) A- 1.47% 05/25/2020 N/A Halcyon Structured Asset Management Long/Short CLO Ltd., Series 2007-1A, Class C (Cayman Islands)(b) (h) A+ 1.31% 08/07/2021 N/A Hewett’s Island CDO Ltd., Series 2006-5A, Class C (Cayman Islands)(b) (h) BBB+ 1.18% 12/05/2018 N/A Katonah Ltd., Series 2006-9A, Class A3L (Cayman Islands)(b) (h) BBB+ 1.19% 01/25/2019 N/A Kennecott Funding Ltd., Series 2005-1A, Class C (Cayman Islands)(a) (b) (h) BBB+ 1.27% 01/13/2018 N/A Marathon CLO Ltd., Series 2005-2A, Class B (Cayman Islands)(b) (h) BBB+ 1.27% 12/20/2019 N/A Marlborough Street CLO, Ltd., Series 2007-1A, Class C (Cayman Islands)(b) (h) A 1.22% 04/18/2019 N/A MC Funding Ltd. / MC Funding 2006-1, LLC, Series 2006-1A, Class C (Cayman Islands)(b) (h) A- 1.42% 12/20/2020 N/A See notes to financial statements. GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 15 PORTFOLIO OF INVESTMENTS continued May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Collateralized Loan Obligations continued $ Mountain View Funding CLO, Series 2007-3A, Class A2 (Cayman Islands)(b) (h) AA+ 0.81% 04/16/2021 N/A $ Navigator CDO Ltd., Series 2004-1A, Class B2 (Cayman Islands)(b) A+ 5.59% 01/14/2017 N/A OFSI Fund Ltd., Series 2006-1X, Class C (Cayman Islands)(b) (h) A 1.32% 09/20/2019 N/A Pacifica CDO Ltd., Series 2005-5X, Class B2 (Cayman Islands) NR 5.81% 01/26/2020 N/A Rosedale CLO Ltd., Series I-A, Class AIJ (Cayman Islands)(a) (b) (h) AA 0.88% 07/24/2021 N/A Sargas CLO II Ltd., Series 2006-1A, Class E (Cayman Islands)(b) (h) B+ 4.47% 10/20/2018 N/A Stanfield Modena CLO Ltd., Series 2004-1A, Class C (Cayman Islands)(a) (b) (h) A+ 1.72% 09/22/2016 N/A TCW Global Project Fund, Series 2004-1A, Class B1 (Cayman Islands)(b) (h) BB 2.42% 06/15/2016 N/A TCW Global Project Fund, Series 2005-1A, Class A1 (Cayman Islands)(b) (h) AA+ 1.12% 09/01/2017 N/A TCW Global Project Fund, Series 2005-1A, Class B2 (Cayman Islands)(b) BB+ 5.79% 09/01/2017 N/A Telos CLO Ltd., Series 2006-1A, Class A2 (Cayman Islands)(b) (h) AA+ 0.87% 10/11/2021 N/A Telos CLO Ltd., Series 2006-1A, Class B (Cayman Islands)(b) (h) A+ 0.96% 10/11/2021 N/A Zohar CDO, Series 2007-3A, Class A2 (Cayman Islands)(b) (h) BB+ 1.02% 04/15/2019 N/A Commercial Receivables – 0.4% FCC Financing Subsidiary, LLC, Series 2010-1A, Class B(b) (h) (k) NR 12.67% 03/31/2017 N/A Leaf II Receivables Funding, LLC, Series 2010-4, Class D(a) (b) NR 5.00% 01/20/2019 01/20/13 @ 100 Credit Cards – 1.2% LCP Rights Trust, Series 2010-1, Class A NR 14.55% 07/17/2017 N/A LCP Rights Trust, Series 2010-1, Class C NR 19.21% 07/17/2017 N/A LCP Rights Trust, Series 2010-1, Class G NR 11.71% 09/18/2018 N/A LCP Rights Trust, Series 2010-1, Class H NR 14.56% 09/18/2018 N/A LCP Rights Trust, Series 2010-1, Class I NR 18.29% 09/18/2018 N/A Financial – 0.0%*** Blue Falcon, Series A-2(b) NR 3.24% 12/25/2016 N/A Insurance – 2.9% 321 Henderson Receivables I, LLC, Series 2008-1A, Class B(a) (b) AA 8.37% 01/15/2046 02/15/28 @ 100 321 Henderson Receivables I, LLC, Series 2008-1A, Class C(b) A 9.36% 01/15/2048 07/15/29 @ 100 321 Henderson Receivables I, LLC, Series 2008-1A, Class D(b) BBB 10.81% 01/15/2050 05/15/31 @ 100 Insurance Note Capital Term, Series 2005-1R1A(b) (h)(k) A 0.56% 06/09/2033 N/A Northwind Holdings, LLC, Series 2007-1A, Class A1(b) (h) A 1.31% 12/01/2037 N/A Structured Asset Receivables Trust, Series 2005-1A, Class CTFS(a) (b) (h) CCC 0.97% 01/21/2015 N/A Other – 0.9% Drug Royalty Corp., Inc., Series 2012-1, Class A1(b) (h) BBB 5.72% 07/15/2024 N/A Glenn Pool Oil & Gas Trust NR 6.00% 08/02/2021 N/A Student Loans – 0.1% MRU Student Loan Trust, Series 2008-A, Class A1A(b) NR 7.40% 01/25/2041 N/A MRU Student Loan Trust, Series 2008-A, Class B(b) (h) NR 5.97% 01/25/2041 N/A MRU Student Loan Trust, Series 2008-A, Class C(b) (h) NR 7.97% 01/25/2041 N/A See notes to financial statements. 16 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Timeshare – 0.9% $ Diamond Resorts Owner Trust, Series 2009-1, Class A(a) (b) A 9.31% 03/20/2026 11/20/13 @ 100 $ Silverleaf Finance, LLC, Series 2010-A, Class B(b) BBB 8.00% 07/15/2022 N/A Silverleaf Finance, LLC, Series 2011-A, Class A(b) NR 9.00% 06/15/2023 N/A Transportation – 14.3% Aerco Ltd., Series 2A, Class A3(Jersey)(b) (h) BB- 0.70% 07/15/2025 N/A Aircastle Aircraft Lease Backed Trust, Series 2007-1A, Class G1(b) (h) A+ 0.50% 06/14/2037 N/A Airplanes Pass-Through Trust, Series 2001-1A, Class A9(a) (h) CCC 0.79% 03/15/2019 N/A Aviation Capital Group Trust, Series 2003-2A, Class B1(a) (b) (h) BB 3.24% 09/20/2033 N/A Babcock & Brown Air Funding I Ltd., Series 2007-1A, Class G1 (Bermuda)(b) (h) BBB+ 0.54% 11/14/2033 N/A Babcock & Brown Air Funding I Ltd., Series 2007-1X, Class G1 (Bermuda)(a) (b) (h) Baa2 0.54% 11/14/2033 N/A Blade Engine Securitization Ltd., Series 2006-1A, Class B (Cayman Islands)(b) (h) (k) BBB+ 3.24% 09/15/2041 N/A Genesis Funding Ltd., Series 2006-1A, Class G1 (Bermuda)(b) (h) A- 0.48% 12/19/2032 N/A Raspro Trust, Series 2005-1A, Class G(b) (h) A 0.87% 03/23/2024 N/A Vega Containervessel PLC, Series 2006-1A, Class A (Ireland)(a) (b) Ba3 5.56% 02/10/2021 N/A Trust Preferred Stocks – 1.6% Attentus CDO Ltd., Series 2007-3A, Class A1B (Cayman Islands)(b) (h) AA- 0.73% 10/11/2042 N/A Whole Business – 2.9% Adams Outdoor Advertising LP, Series 2010-1, Class B(a) (b) Ba2 8.84% 12/20/2040 N/A Adams Outdoor Advertising LP, Series 2010-1, Class C(a) (b) B3 10.76% 12/20/2040 N/A Cajun Global, LLC, Series 2011-1A, Class A2(a) (b) BBB 5.96% 02/20/2041 N/A NuCO2 Funding, LLC, Series 2008-1A, Class A1(b) Baa2 7.25% 06/25/2038 N/A Sonic Capital, LLC, Series 2011-1A, Class A2(a) (b) BBB 5.44% 05/20/2041 N/A Total Asset Backed Securities – 54.6% (Cost $110,166,062) Collateralized Mortgage Obligations – 9.0% Commercial Mortgage Backed Securities – Military Housing – 0.8% Hampton Roads PPV, LLC(a) (b) Ba2 6.07% 12/15/2041 N/A Hampton Roads PPV, LLC(a) (b) Ba2 6.17% 06/15/2053 N/A Commercial Mortgage Backed Securities – Non-Traditional – 0.4% Timberstar Trust, Series 2006-1A, Class C(a) (b) A 5.88% 10/15/2036 N/A Commercial Mortgage Backed Securities – Traditional – 5.2% Banc of America Merrill Lynch Commercial Mortgage, Inc., Series 2004-5, Class B(a) (h) AA+ 5.06% 11/10/2041 N/A Bank of America Merrill Lynch-DB Trust, Series 2012-OSI, Class D(b) Baa3 6.79% 04/13/2029 N/A Citigroup Commercial Mortgage Trust, Series 2007-C6, Class AM(a) (d) (h) BBB+ 5.70% – N/A Commercial Mortgage Pass-Through Certificates, Series 2006-C7, Class AM(a) (h) BBB+ 5.77% 06/10/2046 N/A Commercial Mortgage Pass-Through Certificates, Series 2006-CN2A, Class F(a) (b) (h) CCC+ 5.57% 02/05/2019 N/A Credit Suisse Mortgage Capital Certificates, Series 2006-C3, Class AM(a) (h) BBB- 5.81% 06/15/2038 N/A JP Morgan Chase Commercial Mortgage Securities Corp., Series 2007-LD11, Class AM(a) (d) (h) BB 5.82% – N/A See notes to financial statements. GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 17 PORTFOLIO OF INVESTMENTS continued May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Commercial Mortgage Backed Securities – Traditional continued $ Morgan Stanley Capital I, Inc., Series 2006-HQ10, Class AM(a) Aa2 5.36% 11/12/2041 N/A $ Morgan Stanley Capital I, Inc., Series 2006-IQ12, Class AM(a) BBB 5.37% 12/15/2043 N/A Residential Mortgage Backed Securities – 2.6% Accredited Mortgage Loan Trust, Series 2006-2, Class A3(h) BB 0.39% 09/25/2036 N/A Asset Backed Funding Certificates, Series 2005-AQ1, Class A6(a) (i) A+ 4.78% 06/25/2035 05/25/21 @ 100 Countrywide Home Equity Loan Trust, Series 2004-S, Class 1A(a) (h) CCC 0.48% 02/15/2030 N/A Deutsche ALT-A Securities, Inc. Alternate Loan Trust, Series 2006-AB4, Class A1A(h) D 6.01% 10/25/2036 12/25/20 @ 100 GSAA Trust, Series 2007-5, Class 1F2A(h) CCC 5.79% 03/25/2047 12/25/28 @ 100 IndyMac Index Mortgage Loan Trust, Series 2006-AR9, Class 3A1(h) CCC 5.02% 06/25/2036 07/25/20 @ 100 New Century Home Equity Loan Trust, Series 2004-A, Class AII9(h) B 5.06% 08/25/2034 05/25/20 @ 100 Residential Asset Mortgage Products, Inc., Series 2004-RZ4, Class M2(h) AA- 0.79% 12/25/2034 09/25/15 @ 100 TBW Mortgage Backed Pass-Through Certificates, Series 2006-6, Class A3(i) D 5.75% 01/25/2037 02/25/21 @ 100 TBW Mortgage Backed Pass-Through Certificates, Series 2006-6, Class A5B(i) D 6.04% 01/25/2037 02/25/21 @ 100 Total Collateralized Mortgage Obligations – 9.0% (Cost $18,626,250) Term Loans – 2.8%(j) Aerospace & Defense – 0.0%*** API Technologies Corp.(h) B+ 8.75% 06/01/2016 N/A Banks – 0.3% AP Alternative Assets LP(h) BBB 4.22% 06/30/2015 N/A Nab Holdings, LLC(h) BB+ 7.00% 04/24/2018 N/A Consumer Products – 0.1% Targus Group International, Inc.(h) B 11.00% 05/24/2016 N/A Entertainment – 0.7% Bushnell, Inc.(h) B 5.75% 08/24/2015 N/A CKX Entertainment, Inc.(h) B+ 9.00% 06/21/2017 N/A Gaming – 0.0%*** Rock Ohio Caesars, LLC(h) BB- 8.50% 08/11/2017 N/A Health Care Products – 0.2% Plato, Inc.(h) B+ 7.50% 05/09/2018 N/A Smile Brands(h) B 7.00% 12/14/2017 N/A Oil Field Services – 0.1% El Paso(h) BB- 6.50% 04/10/2018 N/A Retail – 0.8% Asurion Corp.(h) BB- 11.00% 03/02/2029 N/A Deb Store Holdings(h) (k) (l) CCC+ 12.50% 10/11/2016 N/A HD Supply(h) B+ 7.25% 10/05/2017 N/A Mattress Holding Corp.(h) B 2.72% 01/18/2014 N/A See notes to financial statements. 18 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 Principal Optional Call Amount Description Rating * Coupon Maturity Provisions** Value Technology – 0.4% $ Misys(h) CCC+ 12.00% 12/06/2019 N/A $ Sirva Worldwide, Inc.(h) B 10.75% 03/31/2016 N/A Transportation – 0.2% Carey International, Inc.(h) (k) Caa3 9.00% 01/25/2014 N/A Global Aviation Holdings, Inc.(h) NR 10.47% 09/27/2012 N/A Helm Financial(h) B3 6.25% 06/01/2017 N/A Total Term Loans – 2.8% (Cost $5,857,737) Number of Shares Description Rating * Coupon Maturity Value Common Stock – 0.1% Deb Store Holdings, LLC(k) (m) (Cost $125,069) Preferred Stocks – 2.1% Banks – 0.5% BB&T Capital Trust VI(a) BBB 9.60% Diversified Financial Services – 0.2% Falcons Funding Trust I(b) (h) NR 8.88% Insurance – 0.3% Aegon NV (Netherlands)(a) BBB 6.38% ING Groep NV (Netherlands)(a) BBB 7.05% Telecommunications – 0.6% Centaur Funding Corp. (Cayman Islands)(b) BBB 9.08% Transportation – 0.5% Seaspan Corp., Series C (Marshall Islands) R 9.50% Total Preferred Stocks – 2.1% (Cost $4,082,313) Exchange Traded Funds – 20.9% Health Care Select Sector SPDR Fund(a) (n) Industrial Select Sector SPDR Fund(a) (n) iShares Russell 2000 Index Fund(a) (n) Materials Select Sector SPDR Fund(a) (n) SPDR Dow Jones Industrial Average ETF Trust(a) (n) SPDR S&P rust(a) (n) Technology Select Sector SPDR Fund(a) (n) (Cost $45,232,704) Warrants – 0.0% Alion Science and Technology Corp.(k) (m) 03/15/2017 – (Cost $11) Total Long-Term Investments – 132.5% (Cost $272,306,128) See notes to financial statements. GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT | 19 PORTFOLIO OF INVESTMENTS continued May 31, 2012 Expiration Exercise Contracts Options Purchased Month Price Value Call Options Purchased – 0.1% ProShares UltraShort 20+ Year Treasury (n) January 2013 $ (Cost $410,769) Number of Shares Description Value Money Market – 8.6% Dreyfus Treasury Prime Cash Management Institutional Shares (Cost $17,766,102) Total Investments – 141.2% (Cost $290,482,999) Other Assets in Excess of Liabilities – 0.3% Total Value of Options Written – (1.0%) (Premiums received – $1,486,477) ) Borrowings – (14.8%) ) Reverse Repurchase Agreements – (25.7%) ) Net Assets – 100.0% $ AB – Stock Company CBO – Collateralized Bond Obligation CDO – Collateralized Debt Obligation CLO – Collateralized Loan Obligation LLC – Limited Liability Company LP – Limited Partnership N/A- Not Applicable NA – National Association NV – Publicly Traded Company PLC – Public Limited Company Pty – Proprietary SA – Corporation S&P – Standard & Poor’s SAB de CV – Publicly Traded Company SPV – Special Purpose Vehicle * Ratings shown are per Standard & Poor’s Rating Group, Moody’s Investor Services, Inc. or Fitch Ratings. Securities classified as NR are not rated. (For securities not rated by Standard & Poor’s Rating Group, the rating by Moody’s Investor Services, Inc. is provided. Likewise, for securities not rated by Standard & Poor’s Rating Group and Moody’s Investor Services, Inc., the rating by Fitch Ratings is provided.) All ratings are unaudited. The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. All optional call provisions are unaudited. *** Less than 0.1%. (a) All or a portion of these securities have been physically segregated in connection with borrowings, unfunded commitments and reverse repurchase agreements. As of May 31, 2012, the total amount segregated was $158,096,035. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2012 these securities amounted to $146,139,468, which represents 70.5% of net assets. (c) Non-income producing as security is in default. (d) Security is perpetual and thus does not have a predetermined maturity date. (e) Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (f) The issuer of this security will accrue interest on the secured note at a rate of 12% per annum and will make interest payments as follows: (1) 10% in cash and (2) 2% payment-in-kind shares of the secured note. (g) The issuer of this security may elect to pay interest entirely in cash, entirely payment-in-kind by increasing the principal amount or issuing new notes equal to such payment-in-kind interest, or pay 50% of the interest in cash and 50% payment-in-kind. (h) Floating or variable rate coupon. The rate shown is as of May 31, 2012. (i) Security is a “Step-up” bond where the coupon increases or steps up at a predetermined date. The rate shown reflects the rate in effect at the end of the reporting period. See notes to financial statements. 20 | GOF | GUGGENHEIM STRATEGIC OPPORTUNITIES FUND ANNUAL REPORT PORTFOLIO OF INVESTMENTS continued May 31, 2012 (j) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark. In addition, term loans may include mandatory and/or optional prepayment terms. As a result, the actual maturity dates of the loan may be different than the amounts disclosed in the portfolio of investments. Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of the loan. (k) Security is valued in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees and is based, in part, on significant unobservable inputs. The total market value of such securities is $2,008,834 which represents 1.0% of net assets. (l)
